       Case 4:16-cv-00814-ALM-KPJ Document 69 Filed 09/16/19 Page 1 of 2 PageID #: 5256

                        IN THE UNITED STATES DISTRICT COU T
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION
ANTHONY DAVID TEAGUE                                                    Clerk, U s n- <

                                                                                      arn
vs .                                            CIVIL ACTION NO.      16cv814

DIRECTOR, TDCJ-CID

             PETITIONER'S SUPPLEMENTAL REPLY TO DIRECTOR'S RESPONSE

       Petitioner pro se, Anthony David Teague, makes this supplemental

reply to the Director's Response filed on March 10th, 2017.

       Petitioner concedes that his previously filed Motion to Stay is now

moot in light of the Texas Court of Criminal Appeals dismissal of his

11.07 Application on September 11th, 2019.

       In the Director's original Response, the Respondent asserted a defense

of procedural default to Petitioner's claims of Prosecutorial Misconduct.

That defense is now effectively nullified by the state court's aforementioned

dismissal of the 11.07 on grounds that are not independent and adequate.

The CCA presumably adopted the lower court's factfinding and recommendation

entered on August 16th, 2019 pursuant to Art. 11.07 §5 of the Texas Code

of Criminal Procedure. In the lower court's findings, that court perpetrated

Aggravated Sodomy on both the law and the facts. The court recommended

dismissal of a "sole ground" when two grounds were clearly presented and

also said the Applicant failed to plead facts showing that the legal AND

factual bases for his claims were previously unavailable when Art. 11.07

§4 requires pleading previously unavailable facts OR law. The court also

disregarded Applicant's actual innocence claim. This means the Petitioner

is entitled to de novo review of his claims in this court as the state court

essentially did nothing to which any deference is entitled. An evidentiary

hearing and discovery of the voicemail of October 30th, 2012 is clearly

indicated. Petitioner requests his hearing be expedited.
   Case 4:16-cv-00814-ALM-KPJ Document 69 Filed 09/16/19 Page 2 of 2 PageID #: 5257

                                     PRAYER

       Petitioner prays this Court grant him all relief to which he is

entitled as soon as possible as he has been wrongfully imprisoned for

nearly seven years bec use he exercised his Constitutional right to sue

SMU.



Respectfully submitted this 11th day of September, 2019,


                         1976916
TDCJ-Wallace Unit
1675 S. FM 3525
Colorado City, TX 79512
PETITIONER PRO SE
